10/25/2021



                                                                                    Case Number: DA 21-0181




         IN THE SUPREME COURT OF THE STATE OF MONTANA

          THE OFFICE OF THE CLERK OF THE SUPREME COURT

                       HELENA, MONTANA 59620-3003

                                Supreme Court No.
                                   DA 21-0181
IN RE THE MARRIAGE OF:

ALIA DAY FLOREN,

Petitioner and Appellee,                     GRANT OF EXTENTION

v.

JAVIER BAUTISTA-SCHEUBER,

Respondent and Appellant.

      Pursuant to the authority granted under M. R. App. P. 26(1), Appellee is

given an extension of time until December 1, 2021, to prepare, file, and serve the

Appellee's response brief.

DATED this ___ day of October, 2021.

                                 ________________________________________

                                 Bowen Greenwood, Clerk of the Supreme Court.

Cc: Javier Bautista-Scheuber, William J. Paul, Esq.
                                                                    Grant of Extension
                                                                      Electronically signed by:
                                                                            PageGreenwood
                                                                        Bowen      1 of 1
                                                                      Clerk of the Supreme Court
                                                                           October 25 2021